Citation Nr: 1637727	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-22 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to type II diabetes mellitus, to include as due to exposure to herbicides, and to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty with the United States Army from January 1968 to October 1969, including service in Vietnam.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans (Gretna), Louisiana, which, in pertinent part, denied service connection for hypertension, to include as due to type II diabetes mellitus.

Additional evidence has been associated with the record that has not been considered by the Agency of Original Jurisdiction (AOJ).  However, this evidence is not pertinent to the claim and thus, waiver of AOJ consideration of this evidence is not necessary.  38 C.F.R. § 20.1304(c).  Regardless, the AOJ will have the opportunity to consider such evidence on remand.  

The Board notes that this appeal was processes using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran initially claimed that his hypertension was secondary to diabetes mellitus, type II.  However, the Veteran is not service-connected for diabetes mellitus and, as such; secondary service connection cannot be awarded on this basis.  See 38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Nevertheless, in an August 2016 brief, the Veteran's representative asserted that his hypertension is associated with his service-connected PTSD.  As such, the claim for service connection on a secondary basis to PTSD has been raised.   

Moreover, when determining service connection, all theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

Service treatment records are silent with respect to any findings or diagnosis of hypertension.  The first post service medical evidence of elevated blood pressure is a February 1972 VA record.  The Veteran has asserted that he was diagnosed with hypertension in 1970.  Moreover, the Veteran's service personnel records show that he served in Vietnam and is presumed to have been exposed to herbicides.  

Although VA has not conceded a relationship between hypertension and herbicides, it is significant to note that, prior to 2006, the National Academy of Sciences (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its update in 2006, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20.309.  
 
The Veteran has not been afforded VA examination with respect to this matter.  In light of the above, the Board finds that a VA examination is needed to resolve the claim for service connection for hypertension, to include as due to exposure to herbicides, and to include as secondary to PTSD.  See 38 U.S.C.A. § 5103A; 38 C.F.R.  § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Moreover, the most recent VA treatment records associated with the Veteran's Virtual VA record are dated from October 2012.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records from April 2015 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from October 2012 to the present.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension.  The electronic record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  All indicated tests and studies should be undertaken.  

The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension: a) manifested within one year of discharge; b) is otherwise related to his military service, to include his exposure to herbicides; or c) is proximately due to, caused by, or aggravated by the Veteran's service-connected PTSD.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be furnished.  The examiner should specifically address service treatment records, post-service treatment records, specifically the February 1972 VA clinical record, the Veteran's lay statements, and the Update 2012 from NAS.  

3.  After completing the above and any development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issue on appeal should be readjudicated, to specifically include consideration of all evidence associated with the record since the January 2013 supplemental statement of the case.  If the issue remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






